Citation Nr: 1423756	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected disability of herniated nucleus pulposus of the lumbar spine at the level of L5-S1.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected disability of herniated nucleus pulposus of the lumbar spine at the level of L5-S1.

3.  Entitlement to an increase evaluation for herniated nucleus pulposus of the lumbar spine at the level of L5-S1, currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1997 to May 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, the Veteran's representative provided notice of disagreement with all the determinations in the July 2009 and December 2009 rating decisions.  The July 2009 rating decision granted an increased rating for herniated nucleus pulposus of L5-S1, and an increased rating for right lower extremity radiculopathy, but denied service connection a right knee disability, a left knee disability, a left shoulder disability, a cervical spine disability and for a right foot spur.  The December 2009 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO promulgated a March 2011 statement of the case (SOC) for all these issues.  The Veteran submitted an April 2011 VA Form 9, in which he checked the box marked, in part, "I am only appealing these issues" and listed herniated nucleus pulposus of the lumbar spine at L5-S1, PTSD and the cervical spine condition.  The Veteran did not perfect an appeal for any additional issues.  As such, those issues are not before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  A December 2013 rating decision granted the PTSD claim, thus this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Thus, the two issues on appeal are an increased evaluation for herniated nucleus pulposus of the lumbar spine at L5-S1, and entitlement to service connection for cervical spine disability.  

The Board finds that the Veteran submitted new and material evidence, in the form of a March 2009 magnetic resonance imaging (MRI) for the cervical spine, received by VA in April 2009, within the appeal period for the December 2008 rating decision.  Thus, as with the claim for herniated nucleus pulposus of the lumbar spine at the level of L5-S1, the Board finds an earlier rating decision, of December 2008 is on appeal for the cervical spine disability, although the July 2009 rating decision was specifically appealed by the Veteran's representative.  See 38 C.F.R. § 3.156(b).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for herniated nucleus pulposus of the lumbar spine at the level of L5-S1 is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to an increased initial evaluation for herniated nucleus pulposus of the lumbar spine at the level of L5-S1, entitlement to service connection for a cervical spine disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2007 rating decision denied entitlement to service connection for a cervical spine disk condition and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final May 2007 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied entitlement to service connection for a cervical spine disk condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a cervical spine disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a cervical spine disability.  This award represents a grant of this specific issue on appeal, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for a cervical spine disability secondary to his service-connected lower back in January 2007.  In a May 2007 rating decision, the RO denied the claim.  The Veteran did not appeal the May 2007 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In a September 2008 statement, the Veteran stated he would like to open a claim for a disc in his spine between his shoulder blades.  A December 2008 rating decision reopened the claim of service connection for a cervical spine disc condition but denied the claim on the merits.  As discussed above, the Veteran submitted a March 2009 MRI of his cervical spine which indicated mild straightening of cervical spine with loss of normal lordosis, and the evidence submitted within the appeal period for the December.  The RO again denied the claim in a July 2009 rating decision on the basis that new and material evidence had not been submitted.  The Veteran's representative filed a January 2010 notice of disagreement specific to the July 2009 rating decision.  The denial of the claim was continued in a March 2011 statement of the case and a December 2013 supplemental statement of the case.  As discussed above, although the Veteran did not expressly disagree with the December 2008 rating decision, but rather the July 2009 rating decision, new and material evidence was received in connection with the claim before the expiration of the appellate period of the December 2008 decision.  Such evidence is to be considered with the claim which was pending.  See 38 C.F.R. § 3.156(b).  Thus, the December 2008 rating decision is on appeal for the cervical spine disability.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the May 2007 rating decision, which denied the claim of entitlement to service connection for a cervical spine condition, the evidence of record included, service treatment records, and VA treatment records, from the Mountain Home VA Medical Center (VAMC) dated October 2006 to January 2007, and a January 2007 statement from the Veteran.

New evidence added to the record since the May 2007 rating decision, consists of additional VA treatment records dated until December 2013, July 2010 and November 2010 VA medical letters, a buddy statement, dated June 2008 but received in September 2008, and additional statements from the Veteran.  Specifically, a March 2009 MRI showed mild straightening of the cervical spine with loss of normal lordosis and, at C5-6 and C6-7 minimal posterior disc osteophyte complexes were noted with small left paracentral disc protrusion at C5-6, causing mild deformity of the thecal sac anteriorly.  A July 2010 VA medical letter stated a cervical MRI showed a large disc bulge to the right.  Additionally, in an October 2010 application for benefits the Veteran stated his injury to C5 and C6 happened at the same time as his service-connected back injury.  

The Board finds that this evidence is new, particularly the March 2009 MRI and July 2010 VA medical letter, because both show diagnosis not previously before VA decision makers.  The October 2010 application for benefits is also material because it provides an indication of a possible nexus between the cervical disability and service.  The buddy statement, received by VA in September 2008, also indicated the Veteran had neck problems in service.  When the claim was denied by the RO on the merits in the May 2007 rating decision, it was determined there was no evidence to link the cervical disability to service or to the service connected back disability.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, as it points to an incident in service and raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect to the claim as there is now some indication of a nexus.  Accordingly, the claim of entitlement to service connection for a cervical spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection a cervical spine disability and to that extent only, the appeal is granted.



REMAND

Initially, the Board finds that adjudication of the reopened claim of entitlement to service connection for cervical spine disability on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, as discussed above, the RO based the March 2011 statement of the case and the December 2013 supplemental statement of the case on the July 2009 rating decision which did not reopen the claim for entitlement to service connection for a cervical spine disability or consider it on the merits de novo.  Accordingly, entitlement to service connection for a cervical spine disability must be remanded to the RO for consideration of such in the first instance on the merits and in light of the new evidence.  Id.
An examination to determine is etiology of the Veteran's current cervical spine disability is needed because there is evidence of a current disability, an event in service and come indication of a link between the two. The October 2010 application for benefits provides an indication of a possible nexus between the cervical disability and service.  The buddy statement, received by VA in September 2008, also indicated the Veteran had neck problems in service.  See McLendon v. Nicholson, 20 Vet. App. 2006 (2006).

Additionally, the Board finds the Veteran should be afforded another VA examination with respect to the claim for increased evaluation for herniated nucleus pulposus of the lumbar spine at the level of L5-S1, as the most recent June 2009 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the June 2009 VA examiner stated that repetitive motion did bring out increased pain, weakness, and fatigue and the Veteran's range of motion was limited by 10 or 15 percent but it was difficult to estimate due the Veteran's somewhat uncooperativeness and/or pain.  However, the June 2009 VA examiner did not address flare-ups.   Whether painful motion or other factors (premature or excess fatigability, incoordination, etc.) resulted in additional functional loss, such as during prolonged or repeated use when the Veteran's symptoms are most problematic ("flare ups"), is a necessary part of the examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, a remand for another VA examination is warranted.

During the November 2013 VA PTSD examination, the Veteran reported he had applied for disability benefits from the Social Security Administration (SSA) but was denied.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as a TDIU claim is on appeal.  Thus, the SSA records should be obtained upon remand.

The Veteran receives regular treatment from the Mountain Home VA Medical Center (VAMC) in Mountain Home, Tennessee.  Thus, on remand updated treatment records from the Mountain Home VAMC, and any associated outpatient clinics, from December 2013 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Throughout the record but specifically, in a June 2009 VA examination, the Veteran reported that he was unable to work due to his back and other problems.  Additionally, the Veteran meets the schedular requirements for TDIU based upon a December 2013 rating decision.  38 C.F.R. § 4.16(a) (2013).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  

The Veteran has not been provided a VCAA notice letter for his TDIU claim. Additionally, the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable.  Such an opinion would be useful in adjudication of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.  

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain updated VA treatment records, pertaining to the Veteran, from Mountain Home VAMC, and any associated outpatient clinics, from December 2013 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his cervical spine disability.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests should be completed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected herniated nucleus pulposus of the lumbar spine at the level of L5-S1.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

6.  Thereafter, obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non-service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

7.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


